Exhibit 10.1


Amendment No. 8
to the
Edwards Lifesciences Corporation
401(k) Savings and Investment Plan
(Restated effective January 1, 2016)






The Restated Edwards Lifesciences Corporation 401(k) Savings and Investment
Plan, effective January 1, 2016 (the "Plan"), as amended by Amendment No. 1
executed on May 2, 2016, Amendment No. 2 executed on December 19, 2016,
Amendment No. 3 executed on February 24, 2017, Amendment No. 4 executed on
February 24, 2017, Amendment No. 5 executed on October 27, 2017, Amendment No. 6
executed on December 19, 2017, and Amendment No. 7 executed on December 19,
2017, is hereby further amended effective January 1, 2018 as follows:


1.
Section 4.1(b) is amended in its entirety by the following:



i.Matching Contributions in an amount equal to (i) 100% of the aggregate amount
of each such Participant’s Pay Deferral Contributions (not including Catch Up
Contributions) made in accordance with Section 5.1 for such Plan Year, up to the
first 3% of such Participant’s Compensation and (ii) 50% of the aggregate amount
of each such Participant’s Pay Deferral Contributions (not including Catch Up
Contributions) made in accordance with Section 5.1 for such Plan Year on the
next 2% of such Participant’s Compensation. Effective July 1, 2018, Matching
Contributions shall be contributed in an amount equal to (i) 100% of the
aggregate amount of each such Participant’s Pay Deferral Contributions (not
including Catch Up Contributions) made in accordance with Section 5.1 for such
Plan Year, up to the first 4% of such Participant’s Compensation and (ii) 50% of
the aggregate amount of each such Participant’s Pay Deferral Contributions (not
including Catch Up Contributions) made in accordance with Section 5.1 for such
Plan Year on the next 2% of such Participant’s Compensation.
IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Plan to be executed on the 17th day of April, 2018.


 
EDWARDS LIFESCIENCES CORPORATION
 
ADMINISTRATIVE AND INVESTMENT COMMITTEE





By:
/s/ Christine Z. McCauley
 
Christine Z. McCauley
Its:
Chairperson









112551.1